Citation Nr: 0733210	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1968 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in July 2007.  A transcript of his hearing 
has been associated with the record.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment due to sleep disturbance, irritability, intrusive 
thoughts, avoidance, disruptive emotions, hyper vigilance, 
social isolation, estrangement, aggression, flashbacks, and 
anger dyscontrol.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received in October 2004, 
after the enactment of the VCAA.  

A letter dated in November 2004 provided guidance regarding 
claims for service connection.  The veteran was advised that 
VA would make reasonable efforts to help him obtain evidence 
supportive of his claims.  The evidence of record was listed, 
and the development actions taken were discussed.  

Service connection for PTSD was granted in a February 2005 
rating decision and a 30 percent evaluation assigned.  The 
veteran submitted a notice of disagreement with respect to 
the evaluation assigned to the disability.

A statement of the case issued in June 2005 provided the 
veteran with the regulations pertaining to the evaluation of 
psychiatric disabilities and explained the basis of his 30 
percent evaluation.  In April 2006 the RO granted a 50 
percent evaluation.  That action also explained the basis for 
the evaluation.

A letter dated in March 2006 explained the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

A November 2004 assessment report by a clinical psychologist 
at the Peninsula Vet Center indicates that the veteran's 
symptoms included intrusive thoughts about Vietnam, 
disruptive emotions, irritability, hyper vigilance, and 
social isolation.  The provider noted that at the time of the 
assessment, the veteran was oriented.  His mood and affect 
were agitated as he related the traumatic events which had 
marked his life since the war.  There was no evidence of 
psychosis, and the veteran denied homicidal and suicidal 
ideation.  Short term memory was clinically intact and the 
veteran was able to remain focused.  His statements were 
clear, goal-directed, and coherent.  Motor activity was 
subdued and the veteran's demeanor appeared vacant, as if he 
did not want to be present while he related his Vietnam 
experiences.  Judgment appeared adequate.  Hygiene was 
appropriate.  With respect to occupational functioning, the 
psychologist noted that the veteran was employed full time by 
VA as an addiction therapist.  He also noted that prior to 
the veteran's becoming sober, his occupational history was 
marked by problems with drinking.  He reported he had been in 
the current position for four years, and that he had 
experienced conflict with supervisors and clients, but that 
the possibility of losing his job had helped him to reign in 
his aggressive tendencies.  Socially, the veteran was noted 
to have been divorced three times.  He reported that the 
failure of those relationships had resulted from a 
combination of his drinking and his PTSD symptoms.  The 
psychologist indicated that the veteran was able to recognize 
the debilitating effect that chronic PTSD had on his adult 
life, to include a long history of alcohol abuse.  He 
suggested that the veteran's most recent divorce was 
primarily due to unrecognized and unmanaged PTSD symptoms.  
He concluded that the veteran's prognosis was guarded.  The 
diagnosis was chronic PTSD, and the veteran's Global 
Assessment of Functioning (GAF) score was 45.

The veteran submitted to a VA examination in December 2004.  
He reported that he slept poorly, with only three or fours of 
sleep per night.  He indicated that he did not remember his 
nightmares but that he had intrusive thoughts.  He stated 
that he had night sweats and that his wife had complained of 
his thrashing in his sleep a great deal.  He noted a chronic 
sense of hyper vigilance and watchfulness.  He endorsed 
increased startle response to unexpected noises.  He stated 
that he was quite irritable and short tempered, which had 
caused problems in his work environment.  He endorsed 
flashbacks, the frequency of which he noted to vary with his 
exposure to provocative stimuli.  He indicated that he was 
distant in his relationships, and easily estranged with 
little capacity for intimacy.  The examiner noted that the 
veteran had a rather grim, foreboding, fatalistic outlook 
about his future.  With respect to his work history, the 
veteran reported that he had worked for 11 years as an 
addiction therapist for VA.  He stated that he had been 
married four times and that he was currently separated and 
anticipating divorce.  Regarding social relationships, the 
veteran stated that he spent a lot of time reading and that 
he tended to keep to himself.  On mental status examination, 
the veteran had no impairment of communication or thought 
process.  There was no evidence of psychosis.  He interacted 
appropriately during the interview.  He denied suicidal and 
homicidal ideation.  He was noted to maintain his personal 
hygiene and activities of daily living well.  He was 
oriented.  There was no impairment of memory.  Speech was 
fluent and logically constructed.  He denied panic attacks.  
The examiner noted that the veteran's moods were a bit 
fatalistic and that the veteran could be impatient and 
argumentative, but that there was no other evidence of 
impulse control problems.  The diagnosis was PTSD, and the 
veteran's GAF score was assessed as 52.

An additional VA examination was carried out in January 2006.  
The veteran described primary and secondary sleep disturbance 
occurring at least four times per week.  He reported 
difficulty returning to sleep after awakening frightened and 
sweating.  He indicated that his nightmares had increased 
over the previous year during the period when his son was 
serving in Iraq.  He endorsed intrusive memories of the war 
which were easily triggered by news of the American troops in 
Iraq.  He became somewhat tearful when discussing his combat 
experiences.  He described behaviors strongly suggestive of 
exaggerated startle response, hyper vigilance, and general 
physiological hyperarousal.  He reported problems with anger 
and chronic irritability.  The examiner indicated that there 
did not appear to be a history of significant depression, 
bipolar mood swings, or panic attacks.  The veteran discussed 
his history of alcohol abuse.  The examiner noted that the 
veteran had been divorced four times and that he was 
currently living alone.  The veteran reported feeling 
constantly on edge at work when around others and having 
ongoing conflict with his coworkers.  On mental status 
examination, the veteran was appropriately dressed and 
groomed.  He was somewhat tearful and anxious during the 
interview, but no mood or affective disorder was noted.  
Abstract reasoning, concentration, and memory were within 
normal limits.  The veteran's speech was normal.  There was 
no evidence of thought disorder or paranoia, though the 
veteran did describe incidents suggestive of peritraumatic 
dissociation during combat experiences in Vietnam.  The 
veteran denied suicidal ideation.  The diagnosis was PTSD, 
and the veteran's GAF score was 48.  The examiner noted that 
the veteran experienced frequent, intense, intrusive symptoms 
which led to a significant primary and secondary sleep 
disturbance and chronic irritability.  He also noted that 
while the veteran enjoyed his job working with other 
veterans, he had behavior problems dealing with coworkers.  
He indicated that the veteran had problems with trust and 
intimacy and that such problems were factors in his divorces.  

VA outpatient treatment records show that the veteran was 
initially seen for treatment of his PTSD in March 2006.  He 
reported that he read fiction for enjoyment and that he was 
interested in cooking.  He indicated that he had been 
separated from his wife for several months.  He endorsed a 
high level of stress and problems with anger control.  In 
July 2006 the veteran reported an incident at work when he 
challenged his supervisor, acting and speaking aggressively.  
A September 2006 record suggests that the veteran was 
subjected to disciplinary action at work.  He indicated his 
belief that some of his recent assignments were payback for 
being intimidating.  

A June 2006 letter from the veteran's VA providers indicates 
that the focus of the veteran's treatment was anger 
management.  They noted that the veteran also endorsed poor 
sleep, depressive affect, a high level of stress, and anger 
dyscontrol.  He was also noted to report problems in the 
workplace, characterized by angry acting out.  They suggested 
that the veteran be provided reasonable accommodation in the 
form of a position in which he dealt with veteran's who had 
medical rather than emotional issues.  They concluded that 
the veteran's anger dyscontrol was not well stabilized and 
that his communication skills were adversely affected when he 
was affectively labile.  

The veteran participated in a 21-day inpatient VA program 
from November to December 2006.  The discharge summary 
indicates that his GAF score on admission and discharge was 
40.  The veteran reported poor sleep for years, with night 
sweats and thrashing in bed.  He endorsed hyper vigilance, 
increased startle response, increased irritability, feelings 
of detachment, intrusive thoughts, and avoidance of public 
places.  He identified irritability and anger dyscontrol as 
his most significant symptoms.  He related that he had been 
separated from his wife for three years but that they had 
begun living together again.  He stated that his irritability 
and short temper had caused marital discord and problems at 
work.  

At his July 2007 hearing, the veteran testified that his 
condition had decompensated since his most recent VA 
examination.  He noted that his sleep had been very poor and 
that sometimes the medication prescribed to help him sleep 
did not work.  He related that he had nightmares.  He stated 
that his relationship with his wife had been rocky due to his 
anger issues and his inability to listen to her.  He 
indicated that he woke up angry on most days and that he 
sometimes did not deal well with his clients.  He also stated 
that he took his anger out on his wife, and that he had once 
become physically violent with her.  He indicated that he did 
not like crowds and that he avoided social situations and 
going out in public.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
With regard to the present issue, the Board has determined 
that the disability has not significantly changed and that a 
uniform evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 50 percent evaluation where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

Having carefully reviewed the evidence pertaining to the 
veteran's PTSD, the Board has concluded that an evaluation of 
70 percent is warranted.  In this regard, the Board notes the 
veteran's report of sleep disturbance, flashbacks, 
nightmares, intrusive thoughts, startle response, avoidance, 
anxiety, irritability, anger control problems, and social 
isolation.  The veteran indicates that he has difficulty 
getting along with others, especially in the work place and 
that such difficulty has negatively impacted his employment.  
His anger control problems have also caused problems with the 
veteran's family relationships.  Objectively, the record 
shows that the veteran has experienced conflict at work, but 
has been able to control his symptoms in order to maintain 
employment.  In fact, he has stated that he enjoys his work.  
In sum, the Board concludes that the veteran's PTSD symptoms 
are appropriately contemplated by the criteria for a 70 
percent evaluation.  

An evaluation in excess of 70 percent is not warranted.  
Little in the record, including the veteran's testimony 
suggests that there is total social and occupational 
impairment.  His thought processes are not grossly impaired.  
He does not engage in grossly inappropriate behavior.  
Judgment and insight are intact.  There is no indication of 
formal thought disorder.  The veteran's GAF score has been 
assessed at worst, as 40, which indicates some impairment in 
reality testing or communication or major impairment in 
several areas.  Such a score was assigned in late 2006 when 
the veteran was hospitalized for his PTSD.  However, at that 
time, the symptoms reported included hyper vigilance, 
increased startle response, increased irritability, feelings 
of detachment, intrusive thoughts, avoidance of public 
places, irritability, and anger dyscontrol.   During the time 
of his hospitalization, the veteran did not display 
impairment of reality testing or communication, nor was there 
evidence of total occupational and social impairment 
characterized by gross impairment in thought processes or 
communication, delusions or hallucinations, inability to 
perform activities of daily living, disorientation, or 
profound memory loss.  Rather, the evidence as a whole points 
to serious symptoms or serious impairment in social and 
occupational functioning, as supported by other GAF scores of 
record as well as the objective evidence.  The Court has 
established that the probative value of medical evidence is 
based on the medical expert's personal observation of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Although 
the GAF of 40 is evidence that must be considered, such is 
inconsistent with the other evidence of record, including the 
testimony, and such score is accorded less probative value.  
Moreover, the record does not establish that the veteran 
suffers from totally incapacitating symptoms or that there is 
total occupational and social impairment.  Accordingly, the 
Board finds that the appropriate rating for the veteran's 
PTSD is 70 percent.




ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


